DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of U.S. Patent No. 10,766,691 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite a bicycle packaging having a first a first top panel, a first bottom panel, a first side panel, a primary tab, and a first end panel assembly and a secondary slot and a and second packaging body having a second top panel, a second bottom panel, a second side panel, a secondary tab, and a second end panel assembly and a primary slot. The difference of the patent and the present invention is the patent recites additional features and limitations such as, a wheel insert, with the wheel insert comprising a first insert panel and a second insert panel. It would be obvious to one having ordinary skill in the art to remove the wheel insert from the packaging since it .

Claim Objections
Claim 6 is objected to because of the following informalities:  In the second line of claim 6 “The” is capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTONNAGES A. GOGNAT FR 1,394,973, in view of Mittelstaedt US 7,673,787 B2 both disclosed in Applicant IDS.
With regards to claim 1, CARTONNAGES A. GOGNAT discloses packaging comprising: a first packaging body formed as a first blank (B), the first 
CARTONNAGES A. GOGNAT discloses tabs and slots to connect the first and second packaging bodies but it does not specifically disclose a secondary slot formed at the outward edge and a secondary tab connected to the second side panel and configured to engage the secondary slot.
However, Mittelstaedt (Figs. 1 and 2) teaches that it was known in the art to have a first and second packaging bodies with connections formed by having primary tab 134 and a secondary slot 136 formed at the outward edge with a secondary tab 128 to engage the secondary slot and a primary slot 126 to engage the primary tab.

The packaging of CARTONNAGES A. GOGNAT is capable of holding a bicycle depending on such factors as the size and type of bicycle to be held.

With regards to claim 2, the combination of CARTONNAGES A. GOGNAT in view of Mittelstaedt inherently discloses the first packaging body (B) further defines a second primary tab (at 22) extending from an outward edge of the first bottom panel and a second secondary slot (with the slot from Mittelstaedt) formed at the outward edge of the first bottom panel.

With regards to claim 3, the combination of CARTONNAGES A. GOGNAT in view of Mittelstaedt inherently discloses the second packaging body (A) further defines a second secondary tab connected to the second side panel and configured to engage the second secondary slot, the second packaging body 

With regards to claim 4, the combination of CARTONNAGES A. GOGNAT in view of Mittelstaedt inherently discloses the secondary tab extends across a portion of the second side panel, the fourth bend line, and a portion of the second top panel.

With regards to claim 5, CARTONNAGES A. GOGNAT discloses the first end panel assembly comprises a first end panel 19 defining a first end panel length; the second end panel assembly comprises a second end panel 2 defining a second end panel length; and the first end panel length is different from the second end panel length.

With regards to claim 6, CARTONNAGES A. GOGNAT discloses the first end panel assembly further comprises a first top flap extending from the first end panel and a first bottom flap extending from the first end panel opposite the first top flap; and the second end panel assembly further comprises a second top flap extending from the second end panel and a second bottom flap extending from the second end panel opposite the second top flap.

With regards to claim 7, Mittelstaedt further teaches each of the first packaging body and the second packaging body defines a handle opening 147.

With regards to claim 8, Mittelstaedt further teaches the handle opening 147 of the first packaging body is formed in the first side panel, and the handle opening of the second packaging body is formed in the second side panel.

With regards to claim 9, CARTONNAGES A. GOGNAT does not specifically disclose at least a portion of the outward edge of the first top panel tapers away from the first end panel assembly; and at least a portion of an outward edge of the first bottom panel tapers away from the first end panel assembly.
It would have been an obvious matter of design choice to have the first top panel taper away from the first end panel assembly, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the top panel not tapered.

With regards to claim 10, CARTONNAGES A. GOGNAT does not specifically disclose at least a portion of an outward edge of the second top panel tapers toward the second end panel assembly; and at least a portion of an outward edge of the second bottom panel tapers toward the second end panel assembly.
It would have been an obvious matter of design choice to have a portion of an outward edge of the second top panel tapers toward the second end panel 

With regards to claim 11, CARTONNAGES A. GOGNAT does not specifically disclose a first side edge of the first top panel is oriented at an acute angle relative to the first bend line; and a second side edge of the first top panel is oriented at an obtuse angle relative to the first bend line.
It would have been an obvious matter of design choice to have the first side edge of the first top panel is oriented at an acute angle relative to the first bend line; and a second side edge of the first top panel is oriented at an obtuse angle relative to the first bend line, since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well any angle.

With regards to claim 12, CARTONNAGES A. GOGNAT does not specifically disclose the first side edge defines a first side edge length and the second side edge defines a second side edge length, wherein the first side edge length is different from the second side edge length.
It would have been an obvious matter of design choice to have the first side edge length is different from the second side edge length, since applicant 

With regards to claim 13, CARTONNAGES A. GOGNAT discloses the first packaging body (B) further comprises a second primary tab extending from a first side edge of the first top panel; and the first packaging body further defines a second primary slot formed in the first end panel assembly and configured to receive the second primary tab.

With regards to claim 14, CARTONNAGES A. GOGNAT discloses the first end panel assembly comprises a first end panel and a first top flap coupled to the first end panel at a seventh bend line, the second primary slot formed at the seventh bend line.

With regards to claim 15, the combination of CARTONNAGES A. GOGNAT in view of Mittelstaedt inherently discloses the first packaging body (B) further comprises a second secondary tab connected to an end panel of the first end panel assembly; and the first packaging body further defines a second secondary slot formed at a first side edge of the top panel the second packaging body further defines a secondary notch configured to align with the second secondary slot, each of the secondary notch and second secondary slot configured to receive the second secondary tab.

With regards to claim 16, CARTONNAGES A. GOGNAT discloses a first connector strip extends from the first end panel assembly 19, the first connector strip configured to connect to the second side panel; and a second connector strip 19 extends from the first side panel, the second connector strip configured to connect to the second end panel assembly.

It is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the mere assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to revisit restriction at that time.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTONNAGES A. GOGNAT FR 1,394,973, disclosed in Applicant IDS, in view of Mittelstaedt US 7,673,787 B2 both disclosed in Applicant IDS.
With regards to claim 17, CARTONNAGES A. GOGNAT discloses a method of providing a first packaging body (B), the first packaging body comprising a first side panel 14, a first top panel 16 connected to the first side panel at a first bend line, and a primary tab 25 extending from an outward edge of the first top panel distal to the first bend line; providing a second packaging body (A), the second packaging body comprising a second side panel 1, a 
CARTONNAGES A. GOGNAT discloses tabs and slots to connect the first and second packaging bodies but it does not specifically disclose a secondary tab connected to the second side panel and engaging the secondary tab with a secondary slot formed at the outward edge of the first top panel.
The inventions of CARTONNAGES A. GOGNAT and Mittelstaedt are both drawn to the field of containers that are capable of holding items. Each of the containers includes a first and second packaging bodies and securing tabs and slots. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second packaging bodies in CARTONNAGES A. GOGNAT by providing a secondary slot formed at the outward edge of the first packaging body and a secondary tab on the second packaging body as taught by Mittelstaedt for the purposes of securing the panels together.
The method described in CARTONNAGES A. GOGNAT is capable of being a method of assembling bicycle packaging.

With regards to claim 18, CARTONNAGES A. GOGNAT discloses the first packaging body (B) further comprises a first end panel assembly (with 19); the second packaging body (A) further comprises a second end panel assembly (with 2); and the method further comprises securing the first side panel to the 

With regards to claim 19, CARTONNAGES A. GOGNAT discloses securing the first side panel to the second end panel assembly comprises connecting a first connector strip extending from the first side panel to the second end panel assembly; and securing the second side panel to the first end panel assembly comprises connecting a second connector strip extending from the first end panel assembly to the second side panel.

With regards to claim 20, the combination of CARTONNAGES A. GOGNAT in view of Mittelstaedt inherently discloses the first packaging body (B) further comprises a second primary tab extending from a first side edge of the first top panel; the first packaging body further comprises a first end panel assembly, the first end panel assembly defining a second primary slot; and the method further comprises engaging the second primary tab with the second primary slot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736